o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc pa genin-145316-13 ------------------ number release date uil via usps ---------------------------------- ----------------------------------------------------------- -------------------------------------------------- dear ---------- this letter responds to an ongoing inquiry beginning with your date letter which prompted a discussion of the matters below the question raised by your office regards the proper information reporting for ehr payments which are assigned by an eligible practitioner to the eligible practitioner’s practice group hopefully the information provided below will prove helpful sec_6041 requires all persons engaged in a trade_or_business who in the course of that trade_or_business pay another person any fixed and determinable gains profits and income aggregating dollar_figure or more in any taxable_year to file an information_return for each calendar_year in which they make such payments and furnish a copy of the information_return to that person see sec_6041 d and sec_1_6041-1 b although the word income as used in sec_6041 is not defined by statute or regulation its appearance in the phrase fixed or determinable gains profits and income indicates that it refers to an amount which could constitute gross_income thus sec_6041 requires a payor to report only those payments aggregating dollar_figure or more that may be includible in the recipient’s gross_income under sec_61 gross_income means all income from whatever source derived gross_income extends to undeniable accessions to wealth clearly realized over which the taxpayers have complete dominion 348_us_426 under the claim_of_right_doctrine if a taxpayer receives money under a claim of right and without restriction as to its disposition then he has received income that he is required to report even though it may be claimed that he is not entitled to genin-145316-13 retain the money and may be ordered to restore its equivalent 286_us_417 an assignment is typically treated as a second payment this is because the giving of value to the assignor the claim of right to receive the payment is generally a payment within the meaning of sec_6041 and the act of assigning the payment to the assignee is a second transaction which transfers value the claim of right to the payment from the assignor to the assignee economically this is typically no different than if the payor paid the assignor and then the assignor paid the same amount to the assignee using the original payor as his paying agent therefore a payor should typically send an information_return to the person to whom the payment is originally owed then either the original payor or the assignor may have an additional reporting obligation with respect to the assignment to the third party depending on the relationship between the parties see sec_1_6041-1 there is a rare instance in which this general principle would not apply if a person receives funds as a conduit for another or as an agent of another then he does not have a claim of right to the funds and the funds received are not income to him to the extent he passes them on to the person for whom the funds were intended 73_tc_215 if a payee is receiving the payments as an agent or conduit of another the payee would not be required to include the payment in gross_income as long as the payment is turned over to the entity as required see revrul_76_479 1976_2_cb_20 revrul_69_274 1969_1_cb_36 revrul_65_282 1965_2_cb_21 and revrul_58_220 1958_1_cb_26 for instances in which the irs has held that a recipient was not taxed on receipt of a payment because he or she was an agent of another in very general terms if a professional is required to assign all payments for professional services related to employment or membership in a group under a contractual condition of that employment or membership the professional would generally be acting as a conduit or agent of the entity with respect to payments so assigned as a general matter if there is no gross_income to a payee then no information reporting would be required with respect to that payee under sec_6041 as a result conduit or agency theory can create a sort of exception to the general information reporting rules with respect to assignments if the rules and regulations governing assignments under a particular program limit assignment to cases which qualify as agency or conduit relationships with respect to those payments then the gross_income would always inure directly to the assignee since the payor would know that the gross_income always inures only to the assignee then information reporting would be required with respect to the payment to the assignee genin-145316-13 since each state has individual authority with respect to how the ehr program is operated and since the federal regulations on point are not within our offices jurisdiction it is difficult for our office to make a general ruling as to the proper method of reporting for all states however the federal regulations pincite cfr seem to suggest that an eligible practitioner may only reassign their incentive payments to an employer or entity which has a contractual right to receive payment for the eligible practitioner’s professional services if this principle is stringently followed by your state program then your assignments may be limited to cases of conduit or agency relationships and therefore reporting of payments only with respect to the assignee may be appropriate this letter has called your attention to certain general principles of the law it is intended for informational purposes only it is not binding on the government and does not constitute a ruling or decision see revproc_2013_1 sec_2 2013_1_irb_1 date if you would like a more definitive determination based on your specific facts please consider whether a formal plr request would be appropriate see id if you would like to discuss any specifics or if you have any questions please call -------------- ---------------------- ------- -------- at sincerely ________________________ blaise g dusenberry senior technical reviewer procedure administration
